DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the prior art of record fails to teach in combination an image sensor comprising first and second transfer gates having portions disposed to overlap each other and configured to transmit the photocharges from the photoelectric conversion region to the floating diffusion (FD) region, and including all limitations.
The closest prior art, Ihara (US 2021/0020682), an image sensing device (Fig. 4), comprising: a substrate (100) including an active region;  a photoelectric conversion region (110a) disposed in the active region and configured to generate photocharges in response to incident light; a floating diffusion (FD) region (121) disposed outside of the active region and in the substrate, the floating diffusion (FD) region configured to store the photocharges generated in the photoelectric conversion region; and first and second transfer gates (111a and 111b). Ihara fails to expressly disclose where the first and second transfer 
As to claim 11: the prior art of record fails to teach in combination an image sensing device comprising first and second transfer transistors electrically connected in series between the photoelectric conversion region and the floating diffusion (FD) region and configured to transmit the photocharges from the photoelectric conversion region to the floating diffusion (FD) region, wherein a distance between the second transfer transistor and the photoelectric conversion element is shorter than a distance between the first transfer transistor and the photoelectric conversion region, and including all limitations.
The closest prior art, Ihara (US 2021/0020682), an image sensing device (Fig. 4), comprising: a photoelectric conversion region (110a) configured to generate photocharges in response to receiving an incident light; a floating diffusion (FD) region (121) disposed apart from the photoelectric conversion region and configured to store the photocharges generated in the photoelectric conversion region; and first and second transfer transistors (111a and 111b). Ihara fails to expressly disclose where first and second transfer transistors are electrically connected in series between the photoelectric conversion region and the floating diffusion (FD) region and configured to transmit the photocharges from the photoelectric conversion region to the floating diffusion (FD) region, wherein a distance between the second transfer transistor and the photoelectric .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 2019/0131326) discloses a photoelectric conversion region (PD1), a floating diffusion region (FD1), and two transfer gates (TX1 and TX2), but fails to teach that the two gates overlap or are connected in series as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813